Case 8:20-cv-00037-JVS-KES Document 27 Filed 08/18/20 Page 1 of 3 Page ID #:189




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       SHANNON Z. PETERSEN, Cal. Bar No. 211426
   3     spetersen@sheppardmullin.com
       LISA S. YUN, Cal, Bar No. 280812
   4     lyun@sheppardmullin.com
     12275 El Camino Real, Suite 200
   5 San Diego, California 92130
     Telephone: 858.720.8900
   6 Facsimile: 858.509.3691
   7 ISAIAH ZACHARY WEEDN, Cal. Bar No. 229111
         iweedn@sheppardmullin.com
   8 650 Town Center Drive, 10th Floor
     Costa Mesa, California 92626-1993
   9 Telephone: 714.513.5100
     Facsimile: 714.513.5130
  10
     Attorneys for Defendant
  11 CARRINGTON MORTGAGE SERVICES, LLC
  12                                  UNITED STATES DISTRICT COURT
  13              CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  14
  15 ROBERT E. LOONEY, SR.,                          Case No. 8:20-cv-00037-JVS (KES)
     Individually and on Behalf of All
  16 Others Similarly Situated,                      CLASS ACTION
  17                     Plaintiff,                  CARRINGTON MORTGAGE
                                                     SERVICES, LLC’S RESPONSE TO
  18            v.                                   PLAINTIFF’S MOTION FOR
                                                     LEAVE TO FILE FIRST
  19 CARRINGTON MORTGAGE                             AMENDED COMPLAINT
     SERVICES, LLC.,
  20
               Defendant.                            The Hon. James V. Selna
  21                                                 Courtroom 10C
  22
                                                     Trial Date: None Set
  23
  24
  25
  26
  27
  28
                                                  -1-                         Case No. 8:20-cv-00037
       SMRH:4821-6398-7911.2                      CARRINGTON’S RESPONSE TO PLAINTIFF’S MOTION
                                                    FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 8:20-cv-00037-JVS-KES Document 27 Filed 08/18/20 Page 2 of 3 Page ID #:190




   1            Defendant Carrington Mortgage Services, LLC (“Carrington”) responds to
   2 Plaintiff’s Motion for Leave to File First Amended Complaint [ECF No. 26].
   3 Because Plaintiff filed his motion before the Court’s deadline to amend the
   4 pleadings, and because leave to amend is liberally allowed, Carrington does not
   5 oppose the motion. However, because the amended claims fail as a matter of law,
   6 Carrington intends to file a motion to dismiss and/or strike unless Plaintiff cures the
   7 deficiencies in his proposed First Amended Complaint (“FAC”).
   8            Plaintiff has shifted his theory of liability in this putative nationwide class
   9 action for alleged violation of the federal Fair Credit Reporting Act (“FCRA”). In
  10 his original Complaint, Plaintiff alleged that Carrington failed to provide him a copy
  11 of his Credit Score Disclosure (“CSD”) after Carrington used his credit score to
  12 process his mortgage loan application. (ECF No. 1, ¶¶ 20, 27.)
  13            In his proposed FAC, Plaintiff now admits that Carrington provided him the
  14 CSD, but contends the CSD is deficient because (1) it did not provide the date of the
  15 disclosure, (2) it did not indicate the distribution of credit scores under 12 C.F.R.
  16 § 1022.74(d)(1)(ii)(E); and (3) it did not provide the CSD “as soon as reasonably
  17 practicable” under 15 U.S.C. § 1681g(g)(1). See ECF No. 26-1, pp. 3-4, 6-7.
  18 Plaintiff also alleges a vague and overbroad putative class definition.
  19            Carrington is still analyzing Plaintiff’s claims, and reserves the right to make
  20 other arguments, but unless Plaintiff agrees to further amendment Carrington
  21 currently intends to move to dismiss or strike the FAC on the grounds that it fails to
  22 state a claim as a matter of law.
  23            First, judicially noticeable facts will show that Carrington provided the date
  24 of the credit score was generated.
  25            Second, Plaintiff is misinterpreting the regulations relating to the “distribution
  26 of credit scores,” which does not apply to Credit Score Disclosures, and for which
  27 there is no private right of action. See 12 C.F.R. § 1022.74(d); 12 C.F.R. § 1022.73;
  28
                                                    -1-                         Case No. 8:20-cv-00037
       SMRH:4821-6398-7911.2                        CARRINGTON’S RESPONSE TO PLAINTIFF’S MOTION
                                                      FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
Case 8:20-cv-00037-JVS-KES Document 27 Filed 08/18/20 Page 3 of 3 Page ID #:191




   1 12 C.F.R. § 1022.70(b); 15 U.S.C. § 1681s; see also Jones v. Suburban CJ of AA,
   2 LLC, Case No. 16-cv-13464, 2017 WL 1374697 (E.D. Mich. Apr. 17, 2017).
   3            Third, judicially noticeable facts will show that Carrington provided the CSD
   4 “as soon as reasonably practical.”
   5            Carrington also intends to move to dismiss/strike the class claims as vague
   6 and overbroad.
   7            Carrington will continue to meet and confer with Plaintiff regarding these and
   8 other deficiencies in the allegations to try to avoid unnecessary motion practice.
   9
  10 Dated: August 18, 2020
  11                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  12
                                     By                    /s/Lisa S. Yun
  13
                                                       SHANNON Z. PETERSEN
  14                                                       LISA S. YUN
  15
                                                   Attorneys for Defendant
  16                                       CARRINGTON MORTGAGE SERVICES, LLC.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -2-                         Case No. 8:20-cv-00037
       SMRH:4821-6398-7911.2                      CARRINGTON’S RESPONSE TO PLAINTIFF’S MOTION
                                                    FOR LEAVE TO FILE FIRST AMENDED COMPLAINT
